Woodward, J.
The only question is, whether the note hears the -stipulated rate of interest from date, or from its maturity ? The District Court held the latter.
*205Suck is the ambiguity of the terms of this note, as bearing on this question, that if it were submitted to an hundred indifferent minds, they would probably differ upon it nearly equally. Two of the members of this court have it to adjudicate (the chief justice having been of counsel), and the mind of one of us, independent of adjudicated cases, would incline to the decision of the District Court. But the question being very doubtful, as an original question, and having been several times judicially determined, we conclude to adhere to the decisions. Parvin v. Hoopes, Morris, 294; Daggett v. Pratt, 15 Mass. 197; 1 Dig. Kentucky Reports, 991.
Such a contract is easily made plain by the use óf a word, as in Wight v. Shuck, Morris, 425 ; Wilkinson v. Demick, 1 G. Greene, 179.
The judgment must be set aside, and a new trial granted. •